UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4229



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH MICHAEL ANDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-02-328)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kenneth Michael Anders pled guilty to two counts of credit

card fraud, 18 U.S.C.A. § 1029(a)(2), (c)(1)(A) (West 2000 & Supp.

2003). He was sentenced to a term of fifty-four months imprisonment

and   ordered   to   pay   $308,000    in    restitution   to     Lowe’s   Home

Improvement Warehouse. Anders contends on appeal that the district

court erred by giving him a two-level sentencing enhancement for

relocating his fraudulent scheme to another jurisdiction to evade

law enforcement officials.       U.S. Sentencing Guidelines Manual §

2B1.1(b)(8)(A) (2002).      We affirm.

      Anders began his fraud in Ohio, where he lived.                 He used

fraudulently    obtained    business       contractor   account    numbers   to

purchase construction tools and equipment from Lowe’s stores, which

he then sold to builders and contractors, representing that he was

employed by the manufacturer to sell directly from the factory.

After he defrauded a series of stores in Ohio, he began making

trips to other states to conduct the same fraud.           Anders sometimes

made multiple purchases from the same store during Lowe’s thirty-

day billing cycle for commercial accounts, but he moved out of each

new area before the account owners could notice the fraudulent

activity.     He usually transported the merchandise in a rented

trailer and delivered it to a number of steady customers.

      Anders argues that the enhancement for relocating to another

jurisdiction to evade law enforcement does not apply in his case


                                       2
because he never changed his residence or used a disguise. Neither

of these factors is relevant to the court’s determination. He also

claims the enhancement does not apply because the amendment that

added the enhancement was intended to punish telemarketing fraud.

However, he acknowledges that the enhancement for “sophisticated

concealment” was not limited to telemarketing fraud. See USSG App.

C, amend. 577; see also United States v. Singh, 291 F.3d 756, 761

(11th Cir. 2002) (“Sentencing Commission also noted that Amendment

577 may apply to criminal conduct in connection with fraudulent

schemes perpetrated by means other than telemarketing fraud.”). We

find no error in the district court’s determination that the

enhancement applied.

     We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3